Citation Nr: 0524454	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from November 1945 to July 
1946 and from August 1954 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim.

A motion to advance this case on the Board's docket, which 
was received by the Board on December 7, 2004, was granted by 
the Board on December 8, 2004, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The case was previously before the Board in December 2004, at 
which time it was remanded for additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2004, the Board remanded the claim on appeal for 
a VA examination.  It was specifically noted in the remand 
that the veteran's service medical records disclosed that the 
veteran was treated for back complaints following an injury 
in June 1955 and that he had been diagnosed with sacroiliac 
strain.  However, the Board observes that the examiner from 
the May 2005 VA examination stated that he had reviewed the 
veteran's service medical records and found no evidence that 
the veteran was ever seen or evaluated for a back problem and 
that no reference was made to problems with the lower back.  
The Board, after additional review of the veteran's service 
medical records, again observes that the veteran indeed 
sought treatment for low back pain in June 1955 and July 
1955.  Thus, as the veteran's documented in-service back 
treatment was not considered in the May 2005 VA clinical 
opinion, the Board finds that the veteran's claims file must 
be returned to the examining physician for a review of the 
claims file, and a new clinical opinion that takes into 
account the June and July 1955 treatments.  Such would be 
useful in adjudication of the claim de novo.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran's claims file should be 
forwarded to Dr. Frank Ise, the examiner 
from the May 2005 examination.  After 
reviewing the veteran's claims file, the 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current low disability is etiologically 
related to the reported in- service back 
complaints in June and July 1955.  If 
Dr. Ise is not available, the claims 
folder should be referred to another 
appropriate examiner to furnish the 
opinion requested above.  If additional 
examination of the veteran is required, 
such examination should be scheduled.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims file was 
reviewed.

		2.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	

                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




